Exhibit 10.8

AMENDMENT TO STOCK ISSUANCE AGREEMENT

This AMENDMENT TO STOCK ISSUANCE AGREEMENT (the “Amendment”) is effective as of
November 8, 2017 (the “Amendment Effective Date”) by and between INTREXON
CORPORATION, a Virginia corporation with offices at 20374 Seneca Meadows
Parkway, Germantown, MD 20876 (“Intrexon”), and ORAGENICS, INC., a Florida
corporation having its principal place of business at 4902 Eisenhower Boulevard,
Suite 125, Tampa, FL 33634, U.S.A. (the “Company”). Intrexon on the one hand and
the Company on the other hand may be referred to herein individually as a
“Party”, and collectively as the “Parties.”

RECITALS

A. WHEREAS Intrexon and the Company are parties to that certain Exclusive
Channel Collaboration Agreement, effective June 5, 2012, as amended by that
certain First Amendment to Exclusive Channel Collaboration Agreement, effective
July 21, 2016 (the “ECC Agreement”), pursuant to which Intrexon appointed the
Company as its exclusive channel collaborator for developing and commercializing
certain products in an exclusive field as defined by the ECC Agreement;

B. WHEREAS Intrexon and the Company are also parties to that certain Stock
Issuance Agreement, effective June 5, 2012 (the “Stock Agreement”), pursuant to
which Intrexon and the Company further defined certain rights and obligations of
Intrexon and the Company in regards to equity of the Company potentially payable
under the ECC Agreement;

C. WHEREAS Intrexon and the Company, in conjunction with concurrent amendment of
the ECC Agreement effectuated under separate instrument of even date herewith
(the “ECC Amendment”), now mutually desire to amend the Stock Agreement;

D. NOW, THEREFORE, Intrexon and the Company agree to amend the terms of the
Stock Agreement as provided below, effective as of the Amendment Effective Date.

 

1. GENERALLY

1.1 Capitalized terms present within this Amendment that are not proper names or
titles, that are not conventionally capitalized, or that are not otherwise
defined within this Amendment shall have the meaning set forth in the Stock
Agreement.

 

2. AMENDMENTS TO THE AGREEMENT

2.1 Milestones. Section 1.2 of the Stock Agreement is hereby replaced in its
entirety with the following Section 1.2:



--------------------------------------------------------------------------------

1.2 Milestones. Subject to the terms and conditions of this Agreement and the
Channel Agreement, upon the first instance of attainment of the
commercialization milestones as set forth below, and with respect to only the
first Oragenics Product (as defined in the Channel Agreement) developed under
the Channel Agreement that reaches any such milestone, the Company has agreed to
make certain milestone payments (each a “Milestone Payment” and together
“Milestone Payments”) as set forth in this Section 1.2. The Milestone Payments
are each payable in cash (subject to Section 5.2(b) of the Channel Agreement) by
wire transfer to the account specified by Intrexon. The specific milestone
payments due to Intrexon upon achievement of each of the Milestone Events are
set forth in Sections 1.2(a) through 1.2(c) below.

(a) The Company shall pay Intrexon a one-time milestone payment in cash of
twenty five million United States dollars ($25,000,000) (subject to
Section 5.2(b) of the Channel Agreement) within six (6) months of the first
instance of the achievement of the Regulatory Approval Milestone Event.

(b) The Company shall pay Intrexon a one-time milestone payment in cash of five
million United States dollars ($5,000,000) (subject to Section 5.2(b) of the
Channel Agreement) within six (6) months of the first instance of the
achievement of the New Indication Milestone Event.

(c) The Company shall pay Intrexon a one-time milestone payment in cash of five
million United States dollars ($5,000,000) (subject to Section 5.2(b) of the
Channel Agreement) within six (6) months of the first instance of the
achievement of the New Product Milestone Event.

(d) As used in this Section:

(i) “FDA New Product Application” means a “New Drug Application” or a “Biologics
License Application” (as both of such are defined according to relevant FDA
guidelines and regulations establishing the mechanisms for the submission of new
drug products in the United States of America for regulatory approval prior to
commercial sale and marketing), but excluding any Supplemental FDA Applications.

(ii) “New Indication Milestone Event” means for a given Oragenics Product, the
approval of a Supplemental FDA Application with the FDA (or an equivalent filing
with another equivalent regulatory agency) which Supplemental FDA Application
sought approval of an indication for use of an Oragenics Product other than the
current regulatory-approved

 

2



--------------------------------------------------------------------------------

indication for the respective Oragenics Product. For the avoidance of doubt and
clarification purposes, any occurrence of the New Indication Milestone Event
shall not also be deemed the occurrence of the New Product Milestone Event or
vice versa.

(iii) “New Product Milestone Event” means for a given Oragenics Product, the
approval of a FDA New Product Application for such Oragenics Product that is
deemed (according to relevant FDA guidelines) to be a different drug product
than the first Oragenics Product that was clinically pursued under the
Lantibiotics Program (as defined in the Channel Agreement). For purposes of the
New Product Milestone Event, the subject Oragenics Product shall be deemed to be
a “different” Oragenics Product from the first Oragenics Product (and thus
constitute an occurrence of the New Product Milestone Event) if regulatory
approval of the subject Oragenics Product had to be obtained from the FDA under
a different FDA New Product Application than the first Oragenics Product. For
the avoidance of doubt and clarification purposes, any occurrence of the New
Product Milestone Event shall not also be deemed the occurrence of the New
Indication Milestone Event or vice versa.

(iv) “Regulatory Approval Milestone Event” means for a given Oragenics Product,
the approval of a FDA New Product Application for such Oragenics Product by the
FDA or equivalent regulatory action in a foreign jurisdiction.

(v) “Supplemental FDA Application” means a “Supplemental New Drug Application”
or a “Supplemental Biologics License Application” (as both of such are defined
according to relevant FDA guidelines and regulations establishing the mechanisms
for the submission of data in support of the FDA granting approval for new,
amended, and/or expanded label indications for a prior-approved drug product in
the United States of America).

The event giving rise to a milestone payment under subsections (a) through (c)
of this Section 1.2 shall be a “Milestone Event” and together, the “Milestone
Events.”

2.2 Company Sale. Section 1.3 of the Stock Agreement is hereby deleted in its
entirety.

2.3 Capital Adjustments. Section 1.4 of the Stock Agreement is hereby deleted in
its entirety.

 

3



--------------------------------------------------------------------------------

2.4 Closings. Section 2.2(b) of the Stock Agreement is hereby deleted in its
entirety and all references to a Subsequent Closing or Subsequent Closings are
deleted in their entirety.

 

3. MISCELLANEOUS

3.1 Full Force and Effect. This Amendment amends the terms of the Stock
Agreement and is deemed incorporated into the Stock Agreement. The provisions of
the Stock Agreement as amended remain in full force and effect.

3.2 Entire Agreement. This Amendment, together with the Stock Agreement, the ECC
Amendment, and the ECC Agreement, constitutes the entire agreement, both written
and oral, between the Parties with respect to the subject matter hereof, and any
and all prior agreements with respect to the subject matter hereof, either
written or oral, expressed or implied, are superseded hereby, merged and
canceled, and are null and void and of no effect.

3.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Intrexon and the Company have executed this Amendment by
their respective duly authorized representatives as of the Amendment Effective
Date.

 

INTREXON CORPORATION     

ORAGENICS, INC.

By:  

/s/ Donald P. Lehr

     By:   

/s/ Alan Joslyn

Name: Donald P. Lehr

Title: Chief Legal Officer

    

Name: Alan Joslyn

Title: Chief Executive Officer

Signature Page to Amendment to Stock Issuance Agreement